Citation Nr: 1416860	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).

2. Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Linehan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before the Board.  The undersigned Veterans Law Judge (VLJ) conducted the hearing in June 2012.  A transcript of this hearing is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran specifically applied for a TDIU.  Because the issue of the TDIU is inextricably intertwined with the issue of entitlement to an initial rating higher than 10 percent for CAD, which is being remanded, the Board will also remand the issue of TDIU.

This appeal was previously before the Board in October 2012, at which time it was remanded for further evidentiary development.

The issues of entitlement to an initial rating higher than 10 percent for CAD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

For the entire appeal period, the Veteran has no worse than Level V hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.    

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

A November 2009 letter fully satisfied the duty to notify provisions as to the claim for increased rating for hearing loss because it informed the Veteran of what evidence was necessary to substantiate his claim for an increased rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In addition, the Veteran has not alleged prejudice with regard to any notice deficiencies.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also concludes that VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records (STRs), VA outpatient treatment records, Social Security Administration (SSA) records, various private treatment records and the VA examination reports. 

Additionally, the Board finds there has been substantial compliance with its October 2012 remand directives with regard to the issue of an initial higher rating for bilateral hearing loss.   

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) afforded the Veteran VA examinations to determine the level of severity of his service-connected bilateral hearing loss.  A supplemental statement of the case (SSOC) was issued in October 2013.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand with regard to the issue of a higher initial rating for service-connected bilateral hearing loss.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran submitted arguments and evidence in support of his appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Analysis

A July 2007 rating decision granted the Veteran service connection for bilateral hearing loss, with an evaluation of 10 percent effective February 8, 2007.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.2.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction with regard to an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

The Board must also consider the guidance provided in the pertinent regulations for cases which involve exceptional patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

A July 2007 QTC Medical Services (QTC) audio examination shows the following puretone threshold results for each ear, in decibels (dB):

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
40
50
55
60
65
N/A
N/A
LEFT
40
40
45
55
55
N/A
N/A
 
The puretone threshold averages were 58dB and 49dB for the right and the left ears, respectively.  Moreover, the speech recognition, performed with the Maryland CNC word list, was 72 percent in the right ear and 76 percent in the left ear.  

Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the July 2007 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 58dB and 72 percent speech discrimination, showing his hearing loss to be Level V impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 49dB and 76 percent speech discrimination, which results in Level III impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII. 

A private July 2007 VA audiological evaluation, from Ellis Clinic, shows the following puretone threshold results, in dB:

 HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
N/A
50
55
60
65
N/A
N/A
LEFT
N/A
40
45
55
55
N/A
N/A

The puretone averages for each ear were noted as 57.5 for the right ear, and 48.75 for the left ear.  The speech discrimination results show as 45 percent for the right ear, and 40 percent for the left ear.  Applying the puretone threshold averages to the roman numeral equivalents in Table VI results in a disability rating of 50 percent.  
 
A July 2009 private audiological evaluation from Hearing Solutions revealed the following puretone threshold results, in dB:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
15
20
35
50
40
25
35
LEFT
10
15
35
50
35
35
25

The puretone threshold average was 36.25dB for the right ear, and 33.75dB for the left ear.  The speech recognition was 88 percent for the right ear, and 86 percent for the left ear.  Because the ears did not show an exceptional pattern of hearing loss, the Board used Table VI.  Applying the averages and the relevant roman numerals (II for both ears) results in a non-compensable rating for the Veteran's bilateral hearing loss.  
 
A December 2009 VA audio examination shows the following puretone threshold results for each ear, in dB:




HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
30
25
30
40
35
N/A
N/A
LEFT
30
25
30
50
35
N/A
N/A
 
The puretone threshold averages were 33dB and 35dB for the right and the left ears, respectively.  Moreover, the speech recognition, performed with the Maryland CNC word list, was 80 percent in the right ear and 72 percent in the left ear.

Again, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the December 2009 VA examination, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 33dB and 80 percent speech discrimination, showing his hearing loss to be Level III impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 35dB and 72 percent speech discrimination, which results in Level IV impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII. 
 
Finally, a February 2013 VA audio examination shows the following puretone threshold results for each ear, in dB:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
20
20
40
45
45
35
50
LEFT
20
20
40
50
40
35
25
 
The puretone threshold averages were 38dB in both ears.  Moreover, the speech recognition, performed with the Maryland CNC word list, was 92 percent in the right ear and 84 percent in the left ear.

Once again, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the February 2013 VA examination, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 38dB and 92 percent speech discrimination, showing his hearing loss to be Level I impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 38dB and 84 percent speech discrimination, which results in Level II impairment under Table VI.  These levels of impairment, in turn, correlate to a non-compensable rating under 38 C.F.R. § 4.85, Table VII.

The Board notes that the evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's case, during the pendency of the appeal, the degree of bilateral hearing loss shown by audiological examination failed to meet the criteria for the next higher disability rating, which is 20 percent, or anything higher, because the mechanical application of the numeric designation of each evaluation resulted in either a non-compensable rating, or a rating of 10 percent.

When making this determination, the Board acknowledged the July 2007 private audiological evaluation from the Ellis Clinic, the results of which warrant a 50 percent disability rating.  However, the Board affords no probative value to the July 2007 evaluation from Ellis Clinic.  This is because the test is based on the audiological evaluation of the same audiologist that performed the July 2007 QTC examination, which shows higher speech discrimination percentages than the July 2007 Ellis Clinic evaluation.  In other words, the Ellis Clinic evaluation used QTC's evaluation.  However, the Ellis Clinic's evaluation is inadequate, and therefore has no probative value, because it misstated the speech discrimination percentages of the QTC's evaluation.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  For example, while the speech discrimination percentages were listed as 72 and 76 percent for right and left ears respectively during the evaluation by QTC, the percentages in the Ellis Clinic report were listed as 45 and 40 percent for right and left ears, respectively.  A more substantive review of both test results shows that the Ellis Clinic results reflect the Speech Reception Threshold of the evaluation by QTC rather than the speech discrimination results.  As such, because the Ellis Clinic evaluation is based on inaccurate factual statements, it is inadequate, and has no probative value.     

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board also notes the Veteran's reports of the difficulty he has in understanding speech, particularly in the presence of background noise.  Nonetheless, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a rating higher than 10 percent are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In sum, the evidence of record does not show that the Veteran met the criteria for an initial rating in excess of 10 percent for his bilateral hearing loss at any time during the pendency of the appeal.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and thus, the claim must be denied.


Extraschedular Consideration

The Board has additionally contemplated whether the case should be referred for an extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty understanding speech in the presence of background noise, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss.  Additionally, higher rating evaluations are available for his hearing loss disability, and as described above, the current level of his measured hearing loss does not meet the higher criteria.  More recent results do not meet the criteria for the currently established 10 percent criteria.  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule and the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
In its October 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to afford the Veteran a VA examination to determine the current severity of his CAD.  The Board also instructed that all indicated tests and studies had to be performed and all findings to be reported in detail.  

Notwithstanding the Board's directives, however, although the Veteran underwent a new VA heart examination in February 2013, the Veteran did not go through a new exercise stress test, which is determinative of the current level of severity of his CAD claim.  Instead, the examination report states that the date of most recent stress test was August 2008.  This is further evidenced by the October 2013 supplemental statement of the case, wherein the AOJ refers to a "[p]revious stress test."  The Board finds that per the October 2012 remand instructions, and as part of the February 2013 examination, the Veteran should have gone through a new stress test to evaluate the level of his severity of his CAD.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of this deficiency detailed above, the issue of CAD must be remanded to ensure compliance with the Board's previous remand.  Additionally, because the issue of the TDIU is inextricably intertwined with the issue of the severity of the Veteran's CAD, that issue is also remanded.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated VA and private treatment records that are not already associated with the claims file.  As the Veteran to provide additional information regarding any private treatment he has received associated with his heart since September 2009.  

2. Afford the Veteran a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims file must be made available to and be reviewed by the examiner.  
All indicated tests and studies must be performed, to especially include a new stress test. 
 
After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology.

The pertinent rating criteria must be provided to the examiner.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104, Diagnostic Code 7005.

3. After all other development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

The examiner should consider such factors as the Veteran's education level, special training, and work experience.

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


